       Case 2:20-cv-00279-CB-CRE Document 34 Filed 03/19/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


PUBLIC INTEREST LEGAL                                       CIVIL DIVISION
FOUNDATION,

               Plaintiff,
                                                            2:20-cv-00279-CRE
       v.

DAVID VOYE, et al.,

               Defendants.


                      CONSENT EMERGENCY MOTION TO STAY CASE


       Due to the emergency situation in Allegheny County created by the Coronavirus disease,

COVID-19, Defendants apply for an emergency stay effective until April 16, 2020 in this matter.

In support of this emergency motion, Defendants set forth as follows:

       1.      Allegheny County Chief Executive Rich Fitzgerald (also a member of the Allegheny

County Board of Elections), Allegheny County Elections Divisions Manager David Voye,

Allegheny County Board of Elections member Bethany Hallam, and Allegheny County Board of

Elections member Samuel Demarco have been sued in their official capacities.

       2.      Assistant County Solicitors and the Allegheny County Law Department are

representing Allegheny County and the individuals in this action.

       3.      On March 13, 2020, the federal government declared a national emergency

concerning the Coronavirus disease, COVID-19.

       4.      The Allegheny County Health Department has issued a mitigation strategy to

protect all residents that strongly encourages all non-essential businesses in Allegheny County

to close for at least 14 days.

       5.      The Commonwealth of Pennsylvania has announced the closing of all schools

through at least March 27, 2020.
       Case 2:20-cv-00279-CB-CRE Document 34 Filed 03/19/20 Page 2 of 4



       6.      The government of Allegheny County is required at this time of emergency to

focus all of its available manpower and resources to addressing the essential needs of Allegheny

County’s residents and fulfilling its obligations to the populations it serves, including addressing

the unique challenges COVID-19 presents for inmates at the Allegheny County Jail, the patients

at the Kane Hospitals, the residents at the Shuman Juvenile Detention Center, the children and

families in the family court system served by the Allegheny County Department of Children Youth

and Families, the Health Department performing the vital work that falls upon it during this

pandemic, and the population at large which depends on County government for essential

services.

       7.      All individual Allegheny County departments have been called upon to assess,

marshal, and if necessary, redeploy their resources to focus upon meeting these needs.

       8.      The Allegheny County Health Department has issued recommendations that all

non-essential businesses close and that all non-essential personnel are not to report to work.

Allegheny County also anticipates that there will be an increase in its employees needing to avail

themselves of various leave times because of COVID-19, including employees actively involved

in matters pending before the Court.

       9.      All County departments are being called upon to maintain minimum necessary

staffing levels and/or requirements; this includes facilities that are required to operate 24/7 such

as: the Allegheny County Jail; Shuman Juvenile Detention Facility; the County Police; the

Emergency Services Department (including 911 and the Fire Marshall); the Medical Examiner;

the Kane Hospitals; and parts of the Department of Human Services (including Children, Youth,

and Families). By way of example:

       a. The Jail must devote its time and manpower to ensuring the health and safety
          of its inmate population and all personnel employed in this secure correctional
          facility;

       b. Shuman Juvenile Detention Facility must devote its time and manpower to
          ensuring the health and safety to its resident population and all personnel
          employed in this secure facility;
        Case 2:20-cv-00279-CB-CRE Document 34 Filed 03/19/20 Page 3 of 4




        c. The Kane Hospitals must devote their time and manpower to protecting this
           vulnerable population from COVID-19;

        d. The Department of Human Services, particularly Children, Youth, and
           Families, must devote its time and manpower to respond to Child Line calls,
           including home visits, shelter hearings, placement of children, and monitoring
           families in the child welfare system;

        e. The County Police must devote their time and manpower to provide security at
           the Greater Pittsburgh International Airport at this time of greater restrictions
           and new guidelines on air travel;

        f.   Emergency Services, and the Medical Examiner must devote their time and
             manpower to performing their critical duties of public safety.

     10.        Allegheny County is also preparing for primary elections set for Tuesday, April 28,

2020. Allegheny County is preparing for this election to take place as planned, and also is

planning on contingencies, and a sharp increase in mail-in balloting.

     11.        The Allegheny County Law Department is being called upon by all of these

departments to provide legal advice concerning the new and unique questions created by COVID-

19 and needs to be available to provide perform extensive new work necessitated by the COVID-

19 emergency.

     12.        Allegheny County needs its employees to be able to devote as much time and

attention possible to addressing the emergency situation created by COVID-19.

     13.        The Allegheny County Solicitor needs Law Department attorneys to be able to

devote their time and attention to the new duties they are called upon to perform.

     14.        Defendants request an emergency stay in this matter effective until April 16, 2020.

This will enable County employees and the County Law Department to expend its resources in a

manner that best serves the interests of the residents of Allegheny County in this time of

emergency.

     15.        Defendants have consulted with counsel for Plaintiff and they have consented to

the filing of this motion.

        WHEREFORE, Defendants request an emergency stay effective until April 16, 2020.
Case 2:20-cv-00279-CB-CRE Document 34 Filed 03/19/20 Page 4 of 4



                                  Respectfully submitted,


                                  /s/ Andrew F. Szefi
                                  PA ID# 83747
                                  ALLEGHENY COUNTY LAW DEPARTMENT
                                  445 Fort Pitt Blvd.
                                  Suite 300
                                  Pittsburgh, PA 15219
                                  (412) 350-1173
                                  Andrew.Szefi@AlleghenyCounty.US

                                  Solicitor for Allegheny County

                                  /s/ Frances Liebenguth
                                  PA ID# 314845
                                  ALLEGHENY COUNTY LAW DEPARTMENT
                                  445 Fort Pitt Blvd.
                                  Suite 300
                                  Pittsburgh, PA 15219
                                  (412) 350-1108

                                  Frances.Liebenguth@AlleghenyCounty.US
                                  Assistant County Solicitor
